DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a disc portion provided in contact with an inner surface of the exterior portion” which leads to confusion as to how they disc portion is connected to the interior of the exterior portion?   By definition, an exterior is located opposite to an interior, and thus it leads to confusion that the disc portion is connected to the interior portion of a claimed exterior portion.   Applicant is advised to define the cylindrical portion 2 as comprising both interior and exterior portions, and wherein the disc portion is in contact with the interior portion of the cylindrical portion.  Appropriate clarification and correctio is required.
Claims 2-6 are rejected as being necessarily dependent upon claim1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2020/0281448 to Titus.
In regard to claim 1, Titus disclose an endoscope hood to be mounted on an insertion side end of an endoscope, the endoscope hood comprising: a cylindrical exterior portion 22; and a disc portion 18 provided in contact with an inner surface of the exterior portion, wherein the exterior portion and the disc portion are formed integrally or separately, and at least the disc portion is made of a hydrogel (See Figs. 1-3 and paragraphs 0063-0074).
In regard to claim 2, Titus disclose an endoscope hood, wherein the exterior portion and the disc portion are made of the same material (See Figs. 1-3 and paragraphs 0073-0074, 0100).
In regard to claim 4, Titus disclose an endoscope hood, wherein the exterior portion and the disc portion are respectively formed separately, and the exterior portion and the disc portion are made of different materials each other (see Fig. 21 and paragraph 0130).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2020/0281448 to Titus.
In regard to claims 3 and 5, Titus disclose an endoscope hood which comprises a cylindrical exterior portion and disc portion attached thereto (See rejections above), and wherein the material used to compose the hood may be a variety of materials including hydrogels, polyurethanes, polymers, etc. depending on the procedure at hand (See paragraphs 0073, 0100-0104) but is silent with respect to the material used to construct the hood having a moisture content of the 20 wt% to 70 wt%,with the disc portions moisture content being greater than the exterior portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the moisture content of the hood as required by the surgical procedure at hand, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In regard to claim 6, Titus disclose an endoscope hood which comprises a cylindrical exterior portion and disc portion attached thereto (See rejections above), and wherein the optimal size and shape of the hood may be determined by the field of view of the endoscope, and dependent upon the procedure at hand (See paragraph 0083) but is silent with respect to the hood comprising the specific thicknesses recited in the claims. It would have been an obvious matter of design choice to provide an exterior portion with a thickness of .1-1mm and a disc portion with a thickness of .01 - .5mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
5/2/22